              Case 6:19-mj-00072-JDP Document 16 Filed 05/27/20 Page 1 of 3



 1 McGREGOR W. SCOTT
   United States Attorney
 2 JEFFREY A. SPIVAK
   Assistant U.S. Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, California 93721
 4 Telephone: (559) 497-4000

 5 Attorneys for Plaintiff

 6

 7                                        UNITED STATES DISTRICT COURT

 8                                    EASTERN DISTRICT OF CALIFORNIA

 9

10   UNITED STATES OF AMERICA,                         Case No. 6:19-po-00072-JDP
11                           Plaintiff,
                                                       STIPULATION AND ORDER FOR
12   v.                                                CONTINUANCE OF MOTION HEARING
13   GUADALUPE ORTEGA-GARZA,
                                                       Date: May 27, 2020
14                           Defendant.                Time: 10:00 am
                                                       Court: Hon. Jeremy D. Peterson
15

16

17         The United States of America, by and through McGregor W. Scott, United States Attorney, and

18 Jeffrey A. Spivak, Assistant United States Attorney, and Defendant Guadalupe Ortega-Garza, by and

19 through her attorney, Assistant Federal Defender Benjamin Gerson, hereby request and stipulate:
20         1. On May 14, 2020, this Court issued General Order 618, which closes all courthouses in the

21             Eastern District of California to the public until further notice.

22         2. Hearing on Defendant’s Motion to Suppress (ECF #10) is presently set for May 27, 2020 at

23             10:00 am.

24 ///

25 ///
26 ///

27 ///

28
                                                         1
29                                                                              Stipulation and Proposed Order

30
            Case 6:19-mj-00072-JDP Document 16 Filed 05/27/20 Page 2 of 3



 1

 2        3. The parties stipulate and request that the Court continue the motion hearing date from May

 3           27, 2020 at 10:00 am to June 22, 2020 at 2:00 pm.

 4
     DATED: May 26, 2020                                 Respectfully submitted,
 5
                                                         McGREGOR W. SCOTT
 6                                                       United States Attorney
 7                                            By:        /s/ Jeffrey A. Spivak __
                                                         JEFFREY A. SPIVAK
 8                                                       Assistant U.S. Attorney
 9
     DATED: May 26, 2020                                 HEATHER WILLIAMS
10                                                       Federal Defender
11                                                       /s/ Benjamin Gerson
                                                         BENJAMIN GERSON
12
                                                         Assistant Federal Defender
13                                                       Counsel for Defendant Guadalupe
                                                         Ortega-Garza
14                                                       (As approved by email 5/26/2020)

15

16

17

18

19
20

21

22

23

24

25
26

27

28
                                                     2
29                                                                         Stipulation and Proposed Order

30
              Case 6:19-mj-00072-JDP Document 16 Filed 05/27/20 Page 3 of 3


                                                ORDER
 1

 2          IT IS HEREBY ORDERED that motion hearing in this case is continued from May 27, 2020 at

 3 10:00 a.m. to June 22, 2020 at 2:00 p.m.

 4 IT IS SO ORDERED.

 5

 6 Dated:     May 27, 2020
                                                  UNITED STATES MAGISTRATE JUDGE
 7

 8
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25
26

27

28
                                                    3
29                                                                     Stipulation and Proposed Order

30
